Citation Nr: 9913142	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  95-24 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.  The veteran also had service as a member of the United 
States Air Force Reserve. 

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a July 1994 rating 
decision from the Boston, Massachusetts, Regional Office 
(RO), which denied service connection for residuals of a head 
injury, to include a seizure disorder.  The veteran perfected 
a timely appeal to that decision.




REMAND

The threshold question involving a claim for service 
connection is whether a claimant has presented evidence that 
his claim is well grounded. See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, meaning a claim 
which is meritorious. See Murphy, 1 Vet. App. at 81.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that in order to be a well- grounded claim, there 
must be competent evidence of a current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995).

The veteran contends, in essence, that he has residuals of a 
head injury, to include a seizure disorder.  He reports that 
he was in the boxing squadron, and sustained a head injury 
during basic training while boxing.  He also reports that he 
slipped on the ice and sustained a head injury when stationed 
in France.

The service medical records reflect that the veteran was 
initially seen for headaches and vomiting in July 1960 and on 
several occasions during active duty.  During his March 1999 
hearing he indicated that he was unsure whether he had 
submitted copies of letters to his wife, which referenced his 
second head injury.  A review of his claims folder reflects 
that the letters to his wife are not on file.  He also 
testified that he rececived treatment on numerous occasions 
for headaches shortly after his release from active duty.

A report from I. L. Klepper, private neuropsychologist, dated 
in March 1979, contains a diagnosis of mild organic 
impairment leading to seizure disorder, likely affecting both 
left temporal and left parietal lobe.  Dr. Klepper indicted 
at that time that the veteran had sustained repeated injuries 
to the left side of his head as documented in a previous 
March 1979 report.  Dr. Klepper indicated that the veteran 
was being treated by Dr. Sullivan.  This report indicates 
that it was forwarded to Massachusetts Rehabilitation.  The 
record reflects that the RO requested Dr. Klepper's records 
from the Springfield Hospital.  The only record received was 
a September 1973 hospital report regarding injuries to the 
left shoulder, arm, and back.  In view of these facts, the 
Board is of the opinion that additional development is 
warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnished the veteran 
with the appropriate release of 
information forms in order to obtain 
copies of all VA, private and military 
medical records pertaining to treatment 
of residuals of a head injury, to include 
a seizure disorder.  This request 
includes the records from Dr. Klepper 
(his office address), Dr. Sullivan, 
Massachusetts Rehabilitation 
(Commission?), and any records pertaining 
to workman's compensation benefits.  The 
RO should then obtain all records, which 
are not on file.  The veteran should be 
informed that the letters to his wife as 
referenced during his hearing are not on 
file.  

The RO should notify the veteran that he 
may submit additional evidence and 
argument in support of his claim.  
Evidence which would be of assistance in 
establishing a well grounded, is medical 
evidence which tends to show that the 
seizure disorder is related to the 
claimed inservice head injuries.  See 
Caluza id. 

2.  The RO should request the National 
Personnel Records Center (NPRC) to verify 
all active duty for training dates, 
including basic training.  The RO should 
also request the NPRC to conduct a search 
for any additional service medical 
records, to include the dispensary 
records pertaining to the veteran's 
treatment at the Hospital at Lackland Air 
Force Base, San Antonio, Texas during 
basic training and while on active duty 
"Phalsbourg" Air Force Base in France 
in early 1962. 

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue in 
appellate status

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


